Name: Commission Regulation (EEC) No 220/91 of 30 January 1991 laying down detailed rules for the application of Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic conditions
 Date Published: nan

 No L 26/1531 . 1 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 220/91 of 30 January 1991 laying down detailed rules for the application of Regulation (EEC) No 1360/78 on producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, the producer groups is accompanied by an indication of the minimum number of members such as to facilitate participation by producers who, although they are geared towards the market in accordance with the provisions of Regulation (EEC) No 1360/78, are only small-scale produ ­ cers ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 3808/89 (2), and in particular Article 6 (3) thereof, Whereas the detailed rules relating to the economic acti ­ vity of groups, while taking account of the situation in the regions referred to in Regulation (EEC) No 1360/78 , should enable production and supply to be effectively adjusted to the concentration and growing requirements of demand ; whereas, therefore, while encouraging a multiplicity of groups and associations ; they should avoid excessive fragmentation in these regions ; Whereas Commission Regulation (EEC) No 2083/80 of 31 July 1980 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof (3), as last amended by Regulation (EEC) No 2238/89 (4), has been substantially amended on a number of occasions ; whereas it is appropriate, for reasons of clarity and rationality, to consolidate the said Regulation ; Whereas certain differences in the volume and structure of demand in the various regions referred to in Regulation (EEC) No 1360/78 make it appropriate to modulate the limits envisaged ; Whereas, in accordance with the provision referred to above, it is for the Commission to determine the detailed implementing rules on the minimum cultivated area, turnover, or volume of production coming from members which these groups or associations must represent and, if necessary, the minimum number of members they shall have ; Whereas, in particular, the major differences in total production between the various regions of the Italian Republic justify the minimum volume of production controlled by groups in that country being proportional, subject to certain conditions, to the level of regional production ; whereas, moreover, it is justified in the case of Italy for the number of members and the minimum volume of production to be set fairly high, as it is likely that the initiative to form groups will be taken mainly by the trade organizations, which are capable of mobilizing a large number of producers and of involving a fairly large amount of production ; whereas, however, account should be taken of the far-reaching structural deficiencies in the supply of agricultural products in the Mezzogiorno and in the upland areas of the remainder of Italy ; Whereas, even those sectors where cultivated area could be used, volume of production constitutes a more reliable criterion of the efficiency of groups and associations ; whereas volume of production also provides a better basis for long-term reference than turnover, which is subject to rapid variations in monetary values ; whereas, however, turnover constitutes an appropriate criterion for certain sectors, in particular those less important sectors where, in view of the difficulty in determining a full list of specific limits, a single reference basis should be used ; Whereas in Portugal, since the fact that alentejanos de montado' pigs are reared extensively makes estimating national production difficult, the minimum share of national production volume required of associations in this sector should not be set : Whereas, in view of the structure of agriculture in the regions and sectors covered by Regulation (EEC) No 1360/78, supply cannot be concentrated efficiently unless the information on volume of production or turnover of Whereas for holdings in the Greek, Balearic and Canary Islands the far-reaching structural deficiencies in the supply of agricultural products justify a reduction of the minimum volumes of production ; (&gt;) OJ No L 166, 23. 6 . 1978, p. 1 . (2) OJ No L 371 , 20. 12. 1989, p. 1 . (3) OJ No L 203, 5. 8 . 1980, p. 5. (*) OJ No L 215, 26. 7. 1989, p. 12 . No L 26/16 Official Journal of the European Communities 31 . 1 . 91 Whereas requirements to guarantee the economic scale of the associations should also be laid down ; Whereas the sugar sector is characterized by a system of production quotas accompanied by specific provisions concerning inter-trade agreements ; whereas for that reason Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2787/90 (2), lays down that Regulation (EEC) No 1360/78 is not applicable to the sugar-beet sector as long as a quota system exists ; whereas the limits in question should not therefore be set for that sector ; Whereas in the olive-oil sector account must be taken of the special provisions on the composition of groups of associations as laid down in Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 3577/90 (4) ; Whereas this Regulation does not cover the fishery and aquaculture products sector, which are subject to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (*), as last amended by Regulation (EEC) No 2886/89 (6) ; Whereas Council Regulation (EEC) No 789/89 Q included locust beans in the common organization market in fruit and vegetables and, consequently, Regula ­ tion (EEC) No 1360/78 no longer applies in the locust bean sector ; Whereas Council Regulation (EEC) No 2658/87 (8), as last amended by Regulation (EEC) No 53/91 (9), instituted a combined goods nomenclature based on the Harmonized Community Description and Coding System ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures and Rural Develop ­ ment, the producer groups should represent, within the meaning of Article 6 ( 1 ) (e) of Regulation (EEC) No 1360/78 , shall be as laid down in the Annex. In the Italian administrative regions in which the average production is lower than the minimum annual volume of production or minimum turnover provided for in the Annex, the minimum volume of production and number of members required of a producer group shall be reduced by 50 % . Where they request recognition of products other than those listed in the Annex, the producer groups must have at least :  an annual turnover of ECU 1 million or, in the case of Greece, ECU 500 000,  50 members. The third subparagraph shall not apply to the sugarbeet sector. 2. The volume of production or the turnover referred to in paragraph 1 shall be in respect of products actually marketed or, in the case of the oliveoil sector, actually produced by the producers who are members of the producer group and shall be calculated as an average over three years prior to the application for recognition . Article 2 1 . Notwithstanding Article 1 , in those administrative districts of Italy where average production over the three years prior to 3 August 1980 exceeds 20 times the minimum volume of production for each sector, the groups must represent a minimum of 5 % of regional production, except in the sectors of oil seeds, live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and honey. Calculation of production in the various regions as provided for in the preceding subparagraph :  shall be made on the basis of the official statistics of the Member State for the three years prior to 3 August 1980 ;  shall be updated every five years . For the purposes of these calculations, the figures may be rounded off to the nearest 1 000 or 100 depending on the orders of magnitude involved. 2. The minimum volume of production provided for in Article 1 and in paragraph 1 of this Article shall be reduced by :  30 % for producer groups made up mainly of farmers with farms situated in the Mezzogiorno and in areas covered by Article 3 (3) of Council Directive 75/268/EEC (10),  50 % for producers groups made up mainly of farmers with farms situated in the Balearic Islands or the Canary Islands. HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum volume of annual production of turnover and the minimum number of members which (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 265, 28 . 9 . 1990, p . 16. 0 OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 353, 17. 12 . 1990, p . 23 . (Ã  OJ No L 379, 31 . 12 . 1981 , p . 1 . (6) OJ No L 282, 2. 10 . 1989, p . 1 . o OJ No L 85, 30 . 3 . 1989, p . 3 . (8) OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 7, 10 . 1 . 1991 , p . 14. ( 10) OJ No L 128 , 19 . 5 . 1975, p. 1 . No L 26/1731 . 1 . 91 Official Journal of the European Communities (d) in the case of Greece, associations must comply with the minimum requirements as regards area cultivated (or equivalent), turnover, share of national production and number of recognized producer groups laid down in point IV of the Annex. For products not listed in the Annex, associations must consist of at least three recognized groups. The minimum area covered by the associations must be at least ten communes situated within a homogeneous area ; (e) in the case of Spain, associations must comply within the minimum requirements as regards area cultivated, turnover and share of national production laid down in point V of the Annex. Both for products listed in the Annex and for other products, associations must consist of at least five recognized groups and cover at least the area of one autonomous community ; (f) in the case of Portugal , associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups laid down in point VI of the Annex. For products not listed in the Annex, asso ­ ciations must consist of at least three recognized groups and cover at least the area of one district ; (g) in the case of Ireland, associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups laid down in point VII of the Annex. Irish associations must cover at least the area of one province. Article 4 1 . Regulation (EEC) No 2083/80 is hereby repealed. 2. All references to the repealed Regulation shall be construed as references to this Regulation . Article 3 1 . For the purposes of Article 6 ( 1 ) (e) of Regulation (EEC) No 1360/78 , and without prejudice to paragraph 2, associations must account for a combined volume of production or turnover which : (a) is at last three times the minimum size laid down for groups in the region in which they are registered ; (b) is no lower than 5 % of national production or, in the case of France, no lower than 5 % of :  either the production of the metropolitan regions covered by Regulation (EEC) No 1360/78,  or the production of a given overseas department. 2. Notwithstanding paragraph 1 : (a) in the case of Italy, associations must be composed of at least five recognized producer groups operating in five different administrative regions, this threshold being changed to :  10 recognized producer groups active in five admi ­ nistrative regions for olive oil producers,  four recognized producer groups active in two administrative regions for producers of tropical fruit, medicinal plants and rice,  three recognized producer groups active in two administrative regions for producers of buffalo meat ; (b) in the case of France, associations must consist of at least five recognized producer groups operating in two departments. In the olive oil sector, associations must number at least 5 000 producers and produce at least 1 000 tonnes of oil ; in the table wine and musts sector associations must consist of at least three recog ­ nized groups and number at least 600 members ; (c) in the case of Belgium, associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups laid down in point III of the Annex, and must cover at least one province ; Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 26/ 18 31 . 1 . 91Official Journal of the European Communities ANNEX I. Producer groups in Italy Producer groups CN code Product Volume of production or turnover Minimum membership 0102 ex 0201 ex 0202 0103 ex 0203 0104 ex 0204 0105 91 00 ex 0207 0106 00 10 0208 10 10 0407 00 ex 0401 ex 0403 ex 0404 0406 0409 00 00 Chapter 6 0701 90 51 0701 90 59 0701 90 90 0803 00 0804 30 00 0804 40 1001 90 1005 1001 10 1006 ex 1201 to ex 1207 1211 and 1212 20 00 1509 1510 00 Live bovine animals : Meat of bovine animals, fresh, chilled or frozen (') a) buffaloes b) other bovine animals Live swine (') Meat of swine, fresh, chilled or frozen Live sheep and goats (') Meat of sheep or goats, fresh, chilled or frozen Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls : meat and edible , offal thereof, fresh, chilled or frozen ; live domestic rabbits and meat and edible offal thereof, fresh, chilled or frozen (2) Birds' eggs , in shell, fresh, preserved or cooked (2) Milk, cheese and curd a) cows' (3) b) buffaloes' (3) c) ewes ' or goats' (3) Natural honey Live plants and floricultural products Potatoes, fresh or chilled (5) a) main crop b) early Tropical fruits Cereals (6) (a) common wheat and meslin , maize (b) durum wheat (c) rice Oilseeds and oleaginous fruits , other than for sowing Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal , fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered Olive oil 3 000 LU 5 000 LU 25 000 head 12 000 head 220 000 places 80 000 layers 1 5 000 tonnes 5 000 tonnes 2 000 tonnes ECU 150 000 ECU 2 500 000 0 10 000 tonnes 5 000 tonnes 30 ha 15 000 tonnes 12 000 tonnes 10 000 tonnes ECU 2 000 000 (4) ECU 800 000 (4) 1 200 tonnes 100 200 200 150 200 200 200 100 100 50 100 300 10 300 300 150 200 25 300 31 . 1 . 91 Official Journal of the European Communities No L 26/ 19 Producer groups CN code Product Volume of production or turnover Minimum membership 2204 21 2401 Wine of fresh grapes , including fortified wines (a) table wine (b) quality wines produced in specified regions (quality wines psr) Unmanufactured tobacco ; tobacco refuse 150 000 hi 30 % of the total for the quality wine psr area 1 000 tonnes 300 30 % of producers in the quality wine psr area 300 II . Producer groups in France Producer groups CN code Product Volume of production or turnover Minimum membership 0102 ex 0201 ex 0202 0803 00 0804 30 00 0804 40 ex 1211 1509 1510 00 2204 10 2204 21 2204 29 2204 30 10 Live bovine animals ; meat of bovine animals, fresh, chilled or frozen (') Tropical fruit : Bananas, including plantains, fresh or dried Pineapples Avocados Lavender and perfumery plants Olive oil (a) wine of fresh grapes (b) table wine (c) quality wines psr 200 LU 30 ha 30 ha 30 ha ECU 100 000 60 tonnes 100 000 hi 100 000 hi 30 000 hi or 50 % of total quality wine psr zone 20 10 10 5 40 200 200 200 100 producers or 50 % of total quality wine psr zone No L 26/20 Official Journal of the European Communities 31 . 1 . 91 III . Producer groups and associations of producer groups in Belgium Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 0102 ex 0201 ex 0202 0103 ex 0203 1001 to 1005 ex 1214 90 90 Live bovine animals Meat of bovine animals, fresh, chilled or frozen (') Live swine (') (8) Meat of swine, fresh, chilled or frozen Cereals (6) Lucerne 1 000 LU 15 000 head (piglets) 3 500 tonnes ECU 0,23 million 25 10 20 20 4 000 LU 50 000 head (piglets) 1 5 000 tonnes 6 000 tonnes 3,45 2,3 3,45 0,69 ' 0,5 0,5 1,0 0,5 4 3 3 3 IV. Producer groups and associations of producer grops in Greece Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 0102 ex 0201 ex 0202 0103 ex 0203 0104 ex 0204 0105 91 00 ex 0207 0106 00 10 0208 10 10 0407 00 ex 0401 ex 0403 ex 0404 0406 0409 00 00 Chapter 6 0701 90 51 0701 90 59 0701 90 90 0803 00 Live bovine animals Meat of bovine animals , fresh, chilled or frozen (') Live swine (') Meat of swine, fresh, chilled or frozen Live sheep and goats (') Meat of sheep or goats, fresh, chilled or frozen Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls ; meat and edible offal thereof, fresh, chilled or frozen Live domestic rabbits and meat and edible offal thereof, fresh, chilled or frozen (2) Birds' eggs, in shell, fresh, preserved or cooked (2) Milk, cheese and curd (a) cows' (3) (b) ewes' or goats' (3) Natural honey (4) Live plants and floricultural products Potatoes, fresh or chilled 0 (a) main crop (b) early Tropical fruit : bananas 500 LU 10 000 head 3 000 head 200 000 head 60 000 layers 1 000 tonnes 150 tonnes ECU 12 000 ECU 100 000 2 000 tonnes 1 000 ttmnes 10 ha 50 20 50 20 20 50 30 20 10 50 50 30 5 000 LU of 8 000 calves 120 000 head 110 000 head 1 200 000 head 500 000 layers 1 5 000 tonnes 1 2 000 tonnes 1 000 ha 500 ha 35 ha 6,0 15,0 5,0 3,0 12,0 4,0 7,0 0,6 0,6 4,0 2,0 2,0 2 5 1 1 5 2 1 1 1 3 3 10 10 10 10 3 3 10 10 5 5 5 5 3 31 . 1 . 91 Official Journal of the European Communities No L 26/21 Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 1001 90 1001 10 1005 1006 ex 1201 to ex 1207 1211 and 1212 20 00 1509 1510 00 2204 21 2204 29 2401 Cereals (6) (a) Common wheat and meslin (b) Durum wheat (c) Maize (d) Rice Oil seeds and oleaginous fruits, other than for sowing Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecti ­ cidal , fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered Olive oil Wine of fresh grapes, including fortified wines : (a) table wine (b) quality wines produced in specified regions (quality wines psr) Unmanufactured tobacco ; tobacco refuse 2 000 tonnes 1 000 tonnes 1 000 tonnes 500 tonnes ECU 20 000 ECU 30 000 50 tonnes 10 000 hi 30 % of the total for the quality wine psr area 60 tonnes 100 50 50 30 40 10 10 100 30% of producers in the quality wine psr area 50 13 100 ha 9 400 ha 5 100 ha 400 ha 7 700 ha or 3 000 tonnes 140 000 hi 40 000 hi 1 100 ha 8,0 6,0 9,0 1,0 0,7 0,5 7,0 5,0 0,5 5,0 2,5 2,5 2,5 2,5 1,0 5,0 1,0 3,0 1,0 1,0 10 10 10 5 5 5 10 10 10 10 V. Producer groups and associations of producer groups in Spain Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % 0102 ex 0201 ex 0202 0103 ex 0203 0104 ex 0204 0105 0207 0106 00 10 0208 10 10 0407 00 Live bovine animals Meat of bovine animals, fresh, chilled or frozen (') (8) Live swine (') (s) Meat of swine, fresh, chilled or frozen Live sheep and goats (') Meat of sheep or goats, fresh, chilled or frozen Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls ; meat and edible offal thereof, fresh, chilled or frozen Live domestic rabbits ; meat and edible meat offal thereof, fresh, chilled or frozen (2) Birds' eggs, in shell, fresh, preserved or cooked (2) 1 000 LU 2 000 calves 20 000 head 10 000 head of Iberian pigs 1 5 000 piglets 15 000 head of sheef 10 000 head of goats 250 000 head 60 000 layers 50 50 75 35 50 25 50 (for fowl and ather poultry 35 (for rabbits) 50 60 000 LU 30 000 calves 700 000 head 100 000 head of Iberian pigs 1 80 000 piglets 250 000 head of sheep 100 000 head of goats 12 000 000 head (for fowls and other poultry) 3 500 000 head (for rabbits) 1 000 000 layers 65,0 8,5 60,0 8,0 15,0 3,0 15,0 5,0 15,0 5,0 5,0 2,5 10,0 2,5 5,0 2,5 No L 26/22 Official Journal of the European Communities 31 . 1 . 91 Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % 0401 0406 0409 00 00 Chapter 6 0701 90 51 0701 90 59 0701 90 90 0709 90 31 0710 80 10 0711 20 10 0713 1209 29 0803 00 0804 30 00 0804 40 0804 20 90 0806 20 1001 1002 00 00 1003 00 1004 00 1005 1007 00 1006 ex 1201 to ex 1207 1211 1509 ex 2204 2401 Milk and cream, not concentrated nor containing added sugar or other sweeten ­ ing matter and Cheese and curd : (a) from cows'milk (3) (b) from ewes'milk (c) from goats'milk (3) Natural honey (4) Live plants and floricultural products Potatoes, fresh or chilled (*) (a) main crop (b) early Olives, for uses other than the production of oil Dried leguminous vegetables, shelled, whether or not skinned or split, other fodder seeds of the code 1 209 29 Tropical fruit, fresh or dried : Bananas, including plantains Pineapples Avocados Figs, dried Grapes, dried Cereals (6) Q : Wheat and meslin Rye Barley Oats Maize Grain sorghum Rice Oil seeds and oleaginous fruits, other than for sowing (4) Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecti ­ cidal , fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered (4) Olive oil and its fractions whether or not refined, but not chemically modified Wine of fresh grapes, including fortified wines : (a) table wine (b) quality wines produced in specified regions (quality wines psr) Unmanufactured tobacco ; tobacco refuse 4 000 tonnes 1 000 tonnes 1 000 tonnes ECU 300 000 ECU 1,5 million 1 0 000 tonnes 5 000 tonnes 2 000 tonnes 1 500 tonnes 50 ha 1 000 tonnes 1 500 tonnes 20 000 tonnes 10 000 tonnes ECU 1,5 million ECU 500 000 2 000 tonnes (in oil) 150 000 hi (in wine) 25 000 hi 500 tonnes 50 25 25 50 25 50 25 50 50 25 50 25 200 100 200 100 200 100 i 75 100 000 tonnes 20 000 tonnes 10 000 tonnes 8 700 ha 4 300 ha 15 000 ha 25 300 ha 2 500 ha (bananas) 200 ha (others) 5 000 ha 1 000 ha 160 000 ha 1 500 ha 23 000 ha 58 000 ha 56 800 hi 10 000 hi 2 100 ha 25,0 10,0 3,0 2,5 8,0 21,0 15,0 6,0 10,0 19,0 5,0 2,0 1,5 60,0 25,0 10,0 2,5 30,0 60,0 15,0 7,0 2,5 10,0 2,5 10,0 5 2,5 5,0 10,0 5,0 20,0 5,0 15,0 10,0 2,0 20,0 2,5 5,0 5,0 5,0 2,5 10,0 31 . 1 . 91 Official Journal of the European Communities No L 26/23 VI. Producer groups and associations of producer groups in Portugal Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 0102 ex 0201 ex 0202 0103 ex 0203 0104 ex 0204 0105 0207 0106 00 10 0208 10 10 0407 00 0401 0406 0409 00 00 Chapter 6 0701 90 51 0701 90 59 0701 90 90 0709 90 31 0710 80 10 0711 20 10 0713 1209 29 0803 00 0804 30 00 0804 40 0804 20 90 0806 20 0902 1001 1002 00 00 Live bovine animals Meat of bovine animals, fresh, chilled or frozen (') Live swine (') (8) Meat of swine, fresh, chilled or frozen Live sheep and goats (') Meat of sheep or goats, fresh, chilled or frozen Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls ; meat and edible offal thereof, fresh, chilled or frozen Live domestic rabbits and meat and edible offal thereof, fresh, chilled or frozen (2) Birds' eggs, in shell , fresh, preserved or cooked (2) Milk and cream, not concentrated nor containing added sugar or other sweetening matter : Cheese and curd : (a) from cows' milk (3) (b) from ewes' or goats' milk (3) Natural honey (4) Live plants and floricultural products (4) Potatoes, fresh or chilled (*) (a) main crop (b) early Olives, for uses other than the production of oil Dried leguminous vegetables, shelled, whether or not skinned or split, other fodder seeds of the code 1 209 29 Tropical fruit, fresh or dried : Bananas, including plantains Pineapples Avocados Figs, dried Grapes, dried Tea Cereals (*) fl : Wheat and meslin Rye 400 LU 5 000 head 1 000 head of 'alentejanos de montado' Pigs 1 000 head 100 000 head 30 000 head 20 000 layers 1 000 tonnes 100 tonnes ECU 30 000 ECU 100 000 1 500 tonnes 300 tonnes 250 tonnes 150 tonnes 5 ha ECU 200 000 5 ha 100 ha 5 ha 5 ha 5 000 tonnes 25 20 10 10 20 20 10 30 25 10 10 20 20 25 10 15 10 10 10 10 10 25 2 000 LU 50 000 head 5 000 head of 'alentejanos de montado' Pigs 10 000 head 1 000 000 head 100 000 head 100 000 layers 20 000 tonnes 1 000 tonnes 32 tonnes 1 500 ha 200 ha 1 000 ha 1 000 ha 50 ha 15 ha 20 ha 500 ha 15 ha 10 000 ha 2,0 6,0 0,7 0,225 1,9 0,65 1,5 5,5 0,9 0,1 0,6 2.8 0,5 0,4 0,4 0,6 0,75 0,25 0,22 0,06 9,0 1,5 2,0 1,0 1,0 1,0 2,0 2,5 1,0 1,0 2,5 1,0 2,0 5,0 2,0 4,0 20,0 20,0 1,0 10,0 3,5 3 5 5 5 5 3 3 5 3 3 3 5 3 3 3 3 3 3 3 3 5 No L 26/24 Official Journal of the European Communities 31 . 1 . 91 Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 1003 00 1004 00 1005 1007 00 1008 30 00 1008 90 1006 ex 1201 to ex 1207 1211 1509 ex 2204 2401 4051 00 10 ex 5301 Barley Oats Maize Grain sorghum Alpiste Other cereals Rice Oil seeds and oleaginous fruits, other than for sowing (4) Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecti ­ cidal , fungicidal or similar purposes , fresh or dried, whether or not cut, crushed or powdered (4) Olive oil and its fractions whether or not refined, but not chemically modified Wine of fresh grapes, including fortified wines : (a) table wines (b) quality wines psr Unmanufactured tobacco ; tobacco refuse Natural cork, raw or simply prepared Flax, raw or processed but not spun 2 500 tonnes ECU 250 000 ECU 100 000 50 tonnes 25 000 hi 2 000 hi 30 tonnes 1 000 tonnes 5 ha 20 10 10 50 100 25 10 10 10 5 000 ha 600 ha 2 000 ha 5 000 ha 800 ha 100 ha 50 000 ha 15 ha 7,5 1,0 0,25 0,9 . 2,8 0,9 0,35 6,25 0,01 10 6,5 5,0 1,5 2,0 1,0 6,0 10,0 10,0 3 3 3 3 3 3 3 3 3 VII . Producer groups and associations thereof in Ireland Producer Groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 0102 ex 0201 ex 0202 0104 ex 0204 0701 90 51 0701 90 59 0701 90 90 1001 90 1003 00 1004 00 Live bovine animals ; meat of bovine animals, fresh, chilled or frozen (') Live sheep and goats (') ; meat of sheep or goats, fresh chilled or frozen Potatoes (') (a) main crop (b) early Cereals (6) : (a) common wheat and meslin (b) barley (c) oats 700 LU 3 000 head 3 000 tonnes 1 000 tonnes 3 000 tonnes 3 000 tonnes 3 000 tonnes 20 25 10 10 5 5 5 10 000 LU 9 000 head 1 000 ha 400 ha 15 000 tonnes 1 5 000 tonnes 15 000 tonnes 9,5 1,0 2,0 1,0 3,0 3,0 3,0 1,0 . 1,0 4,0 4,0 1,5 1,5 1,5 12 3 5 3 3 3 3 31 . 1 . 91 Official Journal of the European Communities No L 26/25 (') If the group deals with different species, the minimum volume of production shall be equal to the highest minimum volume, calculated in livestock units, of those for the species concerned. Cattle, sheep and goats shall be converted into livestock units for the purposes of this Regulation as laid down in the Annex to Directive 75/268/EEC. Pigs shall be converted as follows : %  piglets with a live weight of less than 20 kg (per 100 head): 2,7 units ,  breeding sows of 50 kg or more : 0,5 units,  other pigs : 0,3 units. (2) If the group covers poultry or rabbits and eggs, the minimum volume of production shall be the higher than those laid down for each of the two sectors . (3) If the group covers both cows' milk and buffaloes' or ewes' or goats milk, the minimum volume of production shall be that laid down for cows' milk. (4) The value laid down shall be updated every year on the basis of the index of agricultural prices. 0 If the producer group covers at the same time ware potatoes and early potatoes , the minimum volume applicable is the one laid down for ware potatoes . (6) If the producer group covers different cereals, the minimum volume of production shall be the highest of those laid down for the cereals concerned . 0 'Cereals' means the following products : wheat, rye, barley, oats, maize and grain sorghum, considered singly or jointly for the purposes of determining the volume of production . (8) If the group covers more than one type of animal within a given species, the minimum required shall correspond to the type most represented.